McCabe, J.
This action was brought by the appellant against the appellee to enjoin it from wasting natural gas. The circuit court sustained a demurrer to the complaint for want of sufficient facts to constitute a cause of action. Upon this ruling alone the appellant assigns error.
The complaint is in all material respects exactly like the complaint in the case of State v. Ohio Oil Co., ante, 21, except as to the facts ■showing how the appellant here is injured by the waste of gas. It is shown that it is a manufacturer of glass at Alexandria, where also appellee’s oil wells are situate, and that appellant herein is dependent entirely on natural gas for its fuel in its factory, and that by the exhaustion or diminution of the supply of natural gas which-appellee’s acts are tending to bring about, would destroy the value of all the property of said glass factory, or materially diminish its value. In short, the only practical difference between the complaint in this and the other case above named is that that was by the State, embracing the injury to all the people, while the present action is based on the injury to the appellant alone. The same objections to the sufficiency of the complaint are urged in this case that were urged in that. The ruling in that case is decisive of this. The circuit court, therefore, erred in sustaining the demurrer to the complaint. It results that the judgment must be reversed, and the cause remanded, with instructions to overrule the demurrer, and for further proceedings not inconsistent with this opinion and the one herein referred to.